          Case 1:19-cv-02290-KBJ Document 6 Filed 08/26/19 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                            )
DAVID YANOFSKY,             )
                            )
          Plaintiff,        )
                            )
          v.                )                         No. 19-cv-2290 (KBJ)
                            )
UNITED STATES DEPARTMENT OF )
COMMERCE,                   )
                            )
          Defendant.        )
                            )

                       GENERAL ORDER AND GUIDELINES
                    APPLICABLE TO FOIA CASES ASSIGNED TO
                       JUDGE KETANJI BROWN JACKSON

        This General Order applies to all Freedom of Information Act (“FOIA”) cases
assigned to the Civil Calendar of Judge Ketanji Brown Jackson (except for FOIA cases
that a pro se plaintiff has filed). In order to administer this civil action fairly and in a
manner that is consistent with the litigants’ general interest in completing this litigation
efficiently, it is hereby

       ORDERED that all counsel must familiarize themselves with both the Federal
Rules of Civil Procedure and the Local Civil Rules of the United States District Court
for the District of Columbia. 1 It is

       FURTHER ORDERED that all counsel must comply with this General Order,
including the attached Appendix A that contains specific directives regarding
Communications with the Court, Hearings, Initial Proceedings, Dispositive Motions,
Filing Requirements, Alternative Dispute Resolution, and Settlement. The Court will
hold the parties and counsel responsible for following these directives; failure to
conform to this Order may, when appropriate, result in the imposition of sanctions.


DATE: August 26, 2019                         Ketanji Brown Jackson
                                              KETANJI BROWN JACKSON
                                              United States District Judge

1
 The Local Civil Rules, including recent amendments and supplements, are available at
http://www.dcd.uscourts.gov/court-info/local-rules-and-orders/local-rules.
       Case 1:19-cv-02290-KBJ Document 6 Filed 08/26/19 Page 2 of 10




           APPENDIX A TO GENERAL ORDER AND GUIDELINES
              APPLICABLE TO FOIA CASES ASSIGNED TO
                  JUDGE KETANJI BROWN JACKSON


1.   COMMUNICATIONS WITH THE COURT RELATING TO SCHEDULING
     OR OTHERWISE

     (a)   Form of Communications. Communications with the Court should be in
           writing and only by written motion, opposition, and reply—not by letter.
           Ex parte communication with Judge Jackson (either directly or through
           her law clerks) is inappropriate.

     (b)   Status or Scheduling Inquiries. Unless otherwise noted, oral inquiries
           concerning the status or scheduling of any pending matter are disfavored.
           If counsel nevertheless needs to make such an oral inquiry, it shall be
           made to the Courtroom Deputy Clerk, Mrs. Gwen Franklin (202-354-
           3145) rather than to Chambers. If Ms. Franklin is unavailable, the inquiry
           shall be made to her designated substitute in the Clerk’s Office. Counsel
           shall follow the instructions that Ms. Franklin (or her substitute) provides.
           In an actual emergency, Chambers can be reached at 202-354-3350.

     (c)   Assistance with CM/ECF. Chambers cannot assist with questions
           regarding CM/ECF; any such inquiries should be made to the CM/ECF
           Help Line (202-354-3190).

2.   HEARINGS

     (a)   Appearances at Hearings and Conferences. All courtroom proceedings,
           unless otherwise indicated, will be conducted in Courtroom 17 of the
           E. Barrett Prettyman United States Courthouse, 333 Constitution
           Ave., NW, Washington, DC 20001. The Court expects the counsel who
           will be speaking on behalf of each party to appear in person; additional
           participants can arrange to appear by phone, but absent extraordinary
           circumstances, such participation will be limited to monitoring the
           proceedings (not speaking). In addition, counsel must have all necessary
           calendars available with them for possible scheduling of future events
           related to the case, including calendars of co-counsel (to the extent
           possible).

     (b)   Rescheduling Hearings.

           i)     Requests to reschedule hearings are strongly disfavored. Any
                  counsel who seeks to change a previously scheduled hearing date
                  shall confer with opposing counsel and shall file a written motion
                  at least four (4) business days prior to the scheduled hearing
                  date. This written request must demonstrate that there is good
                  cause for rescheduling the proceeding and must propose three


                                          2
       Case 1:19-cv-02290-KBJ Document 6 Filed 08/26/19 Page 3 of 10




                 alternative dates and times for the hearing that would be
                 convenient for all parties in the case. If counsel’s suggested dates
                 and/or times are not available on the Court’s calendar, the Court
                 may reset the hearing for an alternative date and time of its
                 choosing. In its discretion, the Court may decide that a previously
                 scheduled hearing is not necessary and take the hearing off the
                 calendar.

           ii)   If the Court is closed, or if the opening time for the start of the
                 Court’s day is delayed because of inclement weather or an
                 unforeseen emergency, the Courtroom Deputy Clerk will
                 reschedule any hearings that were scheduled to take place during
                 the period when the Court was closed.

3.   INITIAL PROCEEDINGS

     (a)   Service of the Complaint. Plaintiff(s) shall promptly serve the complaint
           in accordance with Rule 4 of the Federal Rules of Civil Procedure and
           shall file the proof(s) of service with the Court. If Plaintiff fails to
           serve properly a copy of the complaint in the time Rule 4 prescribes, the
           Court may dismiss the action.

     (b)   Answer or Motion to Dismiss—Notice Regarding Intent to File. No later
           than three (3) business days before the deadline to respond to the
           complaint prescribed by the Federal Rules of Civil Procedure, Defendant
           shall file a notice on CM/ECF indicating whether it intends to answer
           the complaint or file a motion to dismiss.

           i)    If Defendant intends to file a motion to dismiss, the notice shall
                 indicate that the Defendant has conferred with Plaintiff’s counsel,
                 and the notice shall also provide a joint proposed schedule for
                 briefing the anticipated motion to dismiss.

           ii)   If Defendant intends to answer, the notice shall state as much, and
                 the answer shall be filed by the deadline the Federal Rules of Civil
                 Procedure prescribe. Once the answer has been filed, the Court
                 will set a deadline for the parties to submit a joint proposed
                 schedule for processing and disclosure or for summary judgment
                 briefing.

     (c)   Briefing Motions to Dismiss. Motions to dismiss are rarely meritorious in
           the vast majority of FOIA cases, see Campaign for Accountability v. Dep’t
           of Justice, 278 F. Supp. 3d 303, 313 (D.D.C. 2017) (explaining the modest
           pleading requirements for § 552(a)(3) claims); therefore, the filing of such
           motions in cases brought under 5 U.S.C. § 552(a)(3) is discouraged. Any
           motion to dismiss shall be filed in accordance with the schedule that the




                                         3
       Case 1:19-cv-02290-KBJ Document 6 Filed 08/26/19 Page 4 of 10




           Court orders after receiving Defendant’s notice and joint proposed
           briefing schedule.

4.   PROCESSING AND PRODUCTION OF RECORDS

     (a)   Disputes About Processing Or Disclosure. If that parties cannot agree
           about the proposed schedule for processing and/or disclosure (in a case in
           which disclosure is still pending when the complaint is filed), the parties
           shall file the joint proposed schedule for disclosure on or before the
           deadline that the Court sets (see supra Part 3(b)(ii)), and such proposed
           schedule shall include: (1) each parties’ proposed processing and
           disclosure schedule, and (2) the factual and legal basis for each parties’
           position regarding the timing of processing and disclosure. The parties’
           proposed schedule filing shall also contain three dates and times in which
           the parties are available for a conference call with the Court, during which
           the parties will be expected to justify their positions, and the Court will
           endeavor to resolve the dispute regarding the processing and disclosure
           schedule.

     (b)   Issues Pertaining To Search Adequacy Or Withholdings. It is this Court’s
           practice not to entertain motions for summary judgment in FOIA cases
           regarding such matters as the adequacy of the search or the agency’s
           withholdings until processing and production of all records at issue in
           the case are complete, and to require regular status reports while
           processing and production are ongoing.

     (c)   Processing And Disclosure Completion Notice. In a case in which
           processing and disclosure occurs after the complaint is filed, the parties
           shall file a joint notice informing the Court of the completion of the
           agency’s processing and disclosure of records, and proposing a
           schedule for further proceedings. This joint notice shall be filed within
           45 days of the agency’s completion of processing and disclosure, and shall
           indicate whether any disputes remain regarding the agency’s fulfillment of
           its duties under the FOIA.

           i)    If there are no remaining disputes, the notice shall say so, and shall
                 either be accompanied by a notice of voluntary dismissal of the
                 action or propose further action regarding dismissal of the case.

           ii)   If disputes remain once processing and disclosure are complete, the
                 notice shall include a proposed schedule for: (1) Plaintiff’s filing of
                 an amended complaint that reflects only the existing legal claims;
                 (2) Defendant’s filing of an answer to any such amended
                 complaint; and (3) the parties’ briefing of cross-motions for
                 summary judgment regarding the remaining legal issues.
                 Following receipt of this notice, the Court will issue an order
                 granting Plaintiff leave to file the amended complaint, and setting


                                         4
       Case 1:19-cv-02290-KBJ Document 6 Filed 08/26/19 Page 5 of 10




                 deadlines for filing the amended complaint and answer. The Court
                 will also set deadlines for the Service Days and Filing Day with
                 respect to the batched briefs that will be filed regarding the
                 anticipated cross-motions for summary judgment. (See Part 5(a),
                 infra.)

5.   MOTIONS FOR SUMMARY JUDGMENT

     (a)   Batching Motions for Summary Judgment. The parties shall not file
           motions for summary judgment on CM/ECF until all briefing on the
           motion and any cross-motion is complete. The parties will exchange
           briefs as described below—notifying the Court of the service—and only
           when the motion is fully briefed will the parties file all of the briefs on
           CM/ECF. The briefs must be filed together as a “batch,” on or before the
           designated Final Filing Deadline.

           i)    Service Days. During the motion briefing process, the parties will
                 serve the motion, opposition, or reply on opposing counsel on the
                 Service Dates indicated in Paragraph 7 below, while simultaneously
                 notifying the Court of such service, as follows:

                 (1)    On the listed Service Day, counsel shall serve the filing on
                        opposing counsel. Contemporaneously with this service,
                        counsel shall also file on CM/ECF a Notice of Service, and
                        shall attach a copy of the filing to that Notice.

                 (2)    Summary judgment motions, oppositions, and replies may be
                        transmitted to opposing counsel electronically. To facilitate
                        service of filings, prior to the first Service Day, counsel
                        shall exchange lists of the e-mail addresses of individuals to
                        be served.

                 (3)    The parties are permitted to modify the schedule for serving
                        their filings on each other by consent, and without any Order
                        from this Court. In the event of a service-related scheduling
                        dispute, counsel shall jointly call Chambers (202-354-3350)
                        to arrange for a telephone conference with the Court.

           ii)   Filing and the Final Filing Deadline. The parties shall file all of
                 the briefs pertaining to a motion for summary judgment and cross
                 motion or summary judgment together on CM/ECF within three
                 (3) business days of the service of the last reply brief authorized
                 by the Scheduling Order that the Court issues, but in any event
                 no later than the Final Filing Deadline that the Court sets.

                 (1)    To file the “batch” on CM/ECF, the parties shall coordinate
                        to upload their respective papers as separate entries on


                                         5
  Case 1:19-cv-02290-KBJ Document 6 Filed 08/26/19 Page 6 of 10




                    CM/ECF in the following order: (1) the motion; (2) the
                    opposition/any cross-motion; (3) the reply/any cross-motion
                    opposition; and (4) any cross-motion reply.

             (2)    It is this Court’s practice to set a Final Filing Deadline that
                    takes into account the complexity of the case and the parties’
                    needs, based on the proposed schedule that the parties
                    submit, as well as other matters on the Court’s docket.
                    Accordingly, the date that the Court has selected for the
                    Final Filing Deadline may only be modified by Order of this
                    Court. Motions to extend the Final Filing Deadline must be
                    filed on CM/ECF at least three (3) business days prior to
                    the Final Filing Deadline, and will only be granted upon a
                    showing of extraordinary or unexpected circumstances.

             (3)    Parties shall send any required paper (courtesy) copies of the
                    motion filings to Chambers at the time the batched briefs are
                    filed on CM/ECF.

(b)   Every motion for summary judgment (including cross-motions) and
      opposition to such motion must comply with LCvR 7(h). This rule
      requires that each party submitting a motion for summary judgment attach
      a statement of material facts for which that party contends there is no
      genuine dispute, with specific citations to those portions of the
      administrative record upon which the party relies in fashioning the
      statement. The party opposing the motion must, in turn, submit a
      statement enumerating all material facts that the party contends are
      genuinely disputed. LCvR 7(h)(1). The parties are strongly encouraged
      to review Jackson v. Finnegan, Henderson, Farabow, Garrett & Dunner,
      101 F.3d 145 (D.C. Cir. 1996), on the subject of LCvR 7(h).

(c)   The moving party’s statement of material facts shall be a short and
      concise statement, in numbered paragraphs, of all material facts as to
      which the moving party claims there is no genuine dispute. The statement
      must contain only one factual assertion in each numbered paragraph.
      The moving party shall provide all other parties with an electronic copy,
      in Word format, of the moving party’s statement of material facts.

(d)   The party responding to a statement of material facts must (1) restate the
      movant’s statement of undisputed material fact in numbered paragraphs,
      and (2) immediately following each numbered paragraph state the
      opponent’s response to the stated fact.

(e)   If the responding party has additional facts that are not directly relevant to
      its response to any specific paragraph, it must identify such facts in
      consecutively numbered paragraphs at the end of its responsive statement
      of facts and provide the moving party with an electronic copy, in Word


                                     6
       Case 1:19-cv-02290-KBJ Document 6 Filed 08/26/19 Page 7 of 10




           format, of the its responsive statement of facts. If such additional
           factual allegations are made, the movant must file a responsive
           statement of its own with its reply brief.

     (f)   If an opposition fails to include a separate concise statement of genuine
           disputed issues, or a response to the movant’s statement of facts, or
           specific references to the parts of the record relied upon to support the
           statement or response, the Court may treat as conceded any facts asserted
           in the movant’s statement of facts.

     (g)   The parties must furnish precise citations to the portions of the record on
           which they rely; the Court need not consider materials not specifically
           identified. Fed. R. Civ. P. 56(c)(1)(A), (c)(3).

6.   VAUGHN INDICES AND WITHHOLDING DECLARATIONS

     (a)   Any Vaughn Index or withholding declaration must be sufficiently
           detailed to allow this Court to assess the applicability of the FOIA
           exemptions it discusses and to make a segregability assessment. See
           Sciacca v. FBI, 23 F. Supp. 3d 17, 30 (D.D.C. 2014); Brick v. DOJ, 293 F.
           Supp. 3d 9, 10 (D.D.C. 2017); Poitras v. Dep’t of Homeland Sec., No.
           15cv1091, slip op. at 3–6 (D.D.C. March 31, 2017); Elec. Privacy Info.
           Ctr. v. DOJ, No. 13cv1961, 2016 WL 447426, at *3–4 (D.D.C. Feb. 4,
           2016). The Court strongly prefers that this information be presented
           in a table format that will enable the Court easily to determine which
           exemptions are being asserted for each document at issue.

     (b)   To the extent that Defendant maintains that providing the information
           required in Paragraph 6(a) will force it to disclose the information it is
           authorized to protect, it may file both a public and an ex parte version of
           any Vaughn Index or declaration.

7.   GENERAL FILING GUIDELINES

     (a)   Amended Pleadings: Any amended pleadings shall be accompanied by a
           redline comparison of the original and amended pleading.

     (b)   Electronic Case Filing.

           i)     Except as otherwise provided in LCvR 5.4, all documents to be
                  filed with the Court must be filed through the Court’s CM/ECF
                  system.

           ii)    Each attachment to a filing (e.g., supporting memorandum,
                  statement of material facts, each exhibit, each affidavit, and
                  proposed order) must be filed as a separate PDF and
                  appropriately labeled in ECF. Counsel should submit PDFs in
                  the smallest file size possible.


                                         7
  Case 1:19-cv-02290-KBJ Document 6 Filed 08/26/19 Page 8 of 10




       iii)   Instructions for filing sealed documents in non-sealed cases are
              available at http://dcd-
              dev.jdc.ao.dcn/sites/dcd/files/AttySealedCivilREVMay2014.pdf.

(c)    Courtesy Copies. Counsel shall provide Chambers, not the Clerk’s
       Office, with a printed courtesy copy, with ECF headers, of any electronic
       submission that, along with exhibits, numbers one hundred (100) pages
       or more in total length. Such courtesy copies shall be in binders, three-
       hole punched, with double-sided pages. Exhibits shall be tabbed for ease
       of reference. The Court otherwise does not accept courtesy copies; the
       Court will contact the filing party if a courtesy copy of any particular
       submission is required.

(d)    Motions Generally. Counsel must comply with the following instructions
       when briefing any motion; failure to follow these instructions may result
       in sua sponte denial of the motion:

      i)      Every memorandum of points and authorities that is ten pages
              or more in length must contain a Table of Contents and Table
              of Authorities, regardless of whether it is filed in support of or
              in opposition to a motion. Any non-conforming submissions will
              not be accepted.

      ii)     Each submission that attaches more than one exhibit shall
              contain an index of exhibits. Exhibits shall be edited properly to
              exclude irrelevant material and to direct the Court’s attention to the
              pertinent portions thereof. Any non-conforming submissions will
              not be accepted.

      iii)    Memoranda of points and authorities filed in support of or in
              opposition to any motion may not exceed forty-five (45) pages
              without leave of Court, and without such leave, reply memoranda
              may not exceed twenty-five (25) pages. The margins for such
              memoranda shall be set at one inch and all text in the main body
              must be double-spaced and in twelve-point Times New Roman font,
              while all footnotes must be single-spaced and in ten-point Times
              New Roman font. Counsel are cautioned not to attempt to
              circumvent these page limitations through extensive use of lengthy
              footnotes. The caption, signature blocks, and any required tables
              shall not count toward these limits.

      iv)     The Court may reject any filing that, without leave, is filed out of
              time or exceeds the page limitations established in the Local Rules
              or in an Order of this Court.

      v)      If counsel fails to serve and file a memorandum of points and
              authorities in opposition to a given motion, the Court may treat the



                                      8
  Case 1:19-cv-02290-KBJ Document 6 Filed 08/26/19 Page 9 of 10




              motion as conceded. LCvR 7(b). Similarly, if counsel fails to
              respond to arguments in opposition papers, the Court may treat
              those specific arguments as conceded. See Phrasavang v. Deutsche
              Bank, 656 F. Supp. 2d 196, 201 (D.D.C. 2009) (citations omitted).

      vi)     Every pleading or paper shall contain the name, address, telephone
              number, e-mail address, and bar identification number of its
              signatory.

      vii)    The Court will summarily deny motions that are subject to LCvR
              7(m) but do not contain the requisite statement.

      viii)   Westlaw citations shall be provided, if available, to cases not
              available in an official reporter. The parties’ courtesy copies must
              contain paper copies of any unpublished cases that are not available
              on Westlaw.

(e)    Motions To Exceed the Page Limitations. Motions for leave to exceed the
       page limitations stated above in Part 5(a)(iii) and below in Part 5(f) are
       accepted but discouraged. Counsel who wish to seek leave to exceed page
       limitations shall file a written motion demonstrating good cause for the
       request.

(f)    Motions for Reconsideration. Motions for reconsideration of prior rulings
       are strongly discouraged. Such motions shall be filed only when the
       requirements of Fed. R. Civ. P. 54(b), 59(e), and/or 60(b) are met. Any
       such motion shall not exceed ten (10) pages in length. Moreover, the
       Court will not entertain (a) motions that simply reassert arguments the
       party previously raised and the Court rejected, or (b) arguments that a
       party could have raised previously but now raises for the first time.
       Motions for reconsideration are not dispositive motions subject to the
       Batching Rule.

(g)    Stipulations.

       i)     The parties may elect to file a stipulation that will become a part of
              the record of the case. Except as set forth above in Part 5(a)(i)(3),
              the parties may not stipulate to extended deadlines, stays, or other
              matters altering the timing of the litigation or any other order of the
              Court. Moreover, no such stipulation shall be considered an
              enforceable Court order unless and until the Court signs the
              agreement.

       ii)    If the parties desire for this Court to sign any such stipulation or
              enter an order approving it, they must file a motion making that
              request. The motion must explain why cause exists for the Court to
              approve the stipulation, and the parties must submit the text of the
              proposed stipulation as an attachment to the motion.


                                      9
      Case 1:19-cv-02290-KBJ Document 6 Filed 08/26/19 Page 10 of 10




8.   ALTERNATIVE DISPUTE RESOLUTION

     (a)   The parties must thoroughly evaluate their settlement positions prior to
           submitting a proposed schedule for briefing summary judgment.

     (b)   Submission to alternative dispute resolution, e.g., mediation or neutral
           evaluation, is encouraged and available upon request to the Court at any
           time, as is a settlement conference before a Magistrate Judge.

9.   SETTLEMENT

     (a)   Notification of Settlement. If the case settles in whole or in part, Plaintiff
           shall promptly notify the Court of the settlement.

     (b)   Provisional Dismissal. Upon receipt of a notice of settlement, it is the
           practice of this Court to issue a provisional order of dismissal that allows
           the parties to reopen the case within 45 days if they are unable to
           consummate the settlement.


                                   *      *      *




                                         10
